     Case 2:11-cv-02797-TLN-CKD Document 465 Filed 04/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS T. AOKI, M.D., an individual,            No. 2:11-cv-02797-TLN-CKD
     and AOKI DIABETES RESEARCH
12   INSTITUTE,
13                       Plaintiffs,                 ORDER
14           v.
15   GREGORY FORD GILBERT, et al.,
16                       Defendant.
17

18           This matter is before the Court on Plaintiffs’ Motion to Clarify Damages Award. (ECF

19   No. 438.) No opposition has been filed. The Court GRANTS Plaintiffs’ motion and CLARIFIES

20   its Findings of Fact and Conclusions of Law (ECF No. 434) as follows: Plaintiffs have proven

21   entitlement to damages amounting to (1) $7,936,500 in disgorgement benefits, (2) $150,000 in

22   statutory damages, and (3) $1,191,225.00 for trebled patent infringement damages, as well as

23   attorney’s fees, costs and injunctive relief.

24           IT IS SO ORDERED.

25   DATED: April 16, 2021

26

27
                                                         Troy L. Nunley
28                                                       United States District Judge
                                                     1
